DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims
Claims 13, and 15-25 are pending.
Claim 14 is cancelled.
Response to Arguments
Applicant’s arguments, see page 6, filed 04/18/2022, with respect to the specification objections have been fully considered and are persuasive. The title and abstract objections have been withdrawn per applicant’s amendments and arguments.
Applicant’s arguments, see page 6, filed 04/18/2022, with respect to the 112 rejections have been fully considered and are persuasive. The 112 rejections have been withdrawn per applicant’s amendments.
Applicant’s arguments, see page 6, filed 04/18/2022, with respect to the 102 rejections have been fully considered and are persuasive. The 102 rejections have been withdrawn per applicant’s amendments.
Allowable Subject Matter
Claims 13 and 15-25 are allowed.
The following is an examiner’s statement of reasons for allowance:
Knowles Electronics LLC WO2017105851 (hereinafter “Knowles”) discloses a microphone includes a base with a port extending therethrough, and a microelectromechanical system (MEMS) device coupled to the base. The MEMS device includes a diaphragm, a back plate, and a substrate. The substrate forms a back-hole. A capillary structure is disposed in the back-hole of the substrate, the cover, adjacent to the MEMS, or combinations thereof. The capillary structure includes a plurality of capillaries extending through the capillary structure. The capillary structure may have at least one hydrophobic surface and is configured to inhibit contaminants from outside the microphone from reaching the diaphragm via the port. In some embodiments, the capillary structure may protect against EMI. (Fig 1-9, Paragraph 0018-0030)
However, Knowles fails to disclose a capping device, attached on the front side, for capping the sensor region; wherein one or more capillaries for conducting the environmental medium onto the sensor region are formed in the capping device and/or in the sensor substrate, and wherein there is a liquid-repellent layer on at least some regions on the inner walls of the capillaries., wherein the liquid-repellent laver is on the outer side, facing away from the sensor substrate, of the capping device. This configuration allows for liquid-repellent layer is arranged on the sensor substrate and provided on the outer side of the capping device, which is spaced from the sensor substrate, so that liquid tightness of the device can be increased.
Yoshitani et al US20160313769 (hereinafter “Yoshitani”) discloses a highly convenient electronic device used while being worn on a body is provided. The electronic device is an arm-worn electronic device including a display panel, a power storage device, a circuit, and a sealing structure. The display panel displays an image with power supplied from the power storage device. The circuit includes an antenna and charges the power storage device wirelessly. Inside the sealing structure, the display panel, the power storage device, and the circuit are provided. The sealing structure includes a portion that transmits visible light. The sealing structure can be worn on an arm or is connected to a structure body that can be worn on an arm. (Fig 1A-45, Paragraph 0096-0709)
However, Yoshitani fails to disclose a capping device, attached on the front side, for capping the sensor region; wherein one or more capillaries for conducting the environmental medium onto the sensor region are formed in the capping device and/or in the sensor substrate, and wherein there is a liquid-repellent layer on at least some regions on the inner walls of the capillaries., wherein the liquid-repellent laver is on the outer side, facing away from the sensor substrate, of the capping device. This configuration allows for liquid-repellent layer is arranged on the sensor substrate and provided on the outer side of the capping device, which is spaced from the sensor substrate, so that liquid tightness of the device can be increased.
Prior arts such as Knowles and Yoshitani made available do not teach, or fairly suggest, a capping device, attached on the front side, for capping the sensor region; wherein one or more capillaries for conducting the environmental medium onto the sensor region are formed in the capping device and/or in the sensor substrate, and wherein there is a liquid-repellent layer on at least some regions on the inner walls of the capillaries., wherein the liquid-repellent laver is on the outer side, facing away from the sensor substrate, of the capping device. This configuration allows for liquid-repellent layer is arranged on the sensor substrate and provided on the outer side of the capping device, which is spaced from the sensor substrate, so that liquid tightness of the device can be increased.
Hence the best prior art of record fails to teach the invention as set forth in claims 13 and 15-25 and the examiner can find no teaching of the specific invention, nor reasons within the cited prior art or on her own to combine the elements of these references other than the applicant’s own reasoning to fully encompass the current pending claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIGEL H PLUMB whose telephone number is (571)272-8886. The examiner can normally be reached Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NIGEL H PLUMB/Examiner, Art Unit 2855

/BRANDI N HOPKINS/Primary Examiner, Art Unit 2855